
	
		I
		112th CONGRESS
		1st Session
		H. R. 1186
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal changes made by health care reform laws to the
		  Medicare exception to the prohibition on certain physician referrals for
		  hospitals.
	
	
		1.Repeal of health care reform
			 provisions limiting Medicare exception to the prohibition on certain physician
			 referrals for hospitalsSections 6001 and 10601 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and section 1106 of the
			 Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) are
			 repealed and the provisions of law amended by such sections are restored as if
			 such sections had never been enacted.
		
